
	

114 HRES 379 IH: Reaffirming the role of the House of Representatives in the review and approval or disapproval of the Joint Comprehensive Plan of Action relating to the nuclear program of Iran.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 379
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Lance (for himself, Mr. Weber of Texas, Mr. Marino, Mr. McKinley, Mr. Nunes, Mr. Boustany, Mr. Messer, Mr. MacArthur, Mr. Olson, and Ms. Jenkins of Kansas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Reaffirming the role of the House of Representatives in the review and approval or disapproval of
			 the Joint Comprehensive Plan of Action relating to the nuclear program of
			 Iran.
	
	
 Whereas the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201) was passed by Congress and signed into law by President Obama on May 22, 2015;
 Whereas the Iran Nuclear Agreement Review Act of 2015 gives Congress 60 days to review and approve or disapprove any nuclear deal between the United States, France, the Russian Federation, the People’s Republic of China, the United Kingdom, and Germany (commonly known as the P5+1 countries) and Iran;
 Whereas the P5+1 countries reached an agreement, the Joint Comprehensive Plan of Action, with Iran on July 14, 2015;
 Whereas the Department of State sent the Joint Comprehensive Plan of Action to Congress for review on July 19, 2015;
 Whereas the United Nations Security Council unanimously approved the Joint Comprehensive Plan of Action on July 20, 2015, one day after Congress received the Plan;
 Whereas Congress should have a central role in the approval or disapproval of the Joint Comprehensive Plan of Action;
 Whereas the Obama Administration supported consideration of the Joint Comprehensive Plan of Action in the United Nations Security Council before Congress could review it; and
 Whereas the vote by the United Nations Security Council violates the spirit of the Iran Nuclear Agreement Review Act of 2015 by bypassing congressional review: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its role in the review and approval or disapproval of the Joint Comprehensive Plan of Action;
 (2)expresses its firm disapproval of the Obama Administration’s taking action through the United Nations Security Council on the Joint Comprehensive Plan of Action before Congress has had time to review the agreement;
 (3)is not bound by the action of the United Nations Security Council to approve the Joint Comprehensive Plan of Action on July 20, 2015; and
 (4)will determine whether to approve or disapprove the Joint Comprehensive Plan of Action based solely on whether the agreement is in the national security interests of the United States.
			
